Title: From George Washington to Major General Philip Schuyler, 7 August 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York Augt 7th 1776.

Before this I presume You have received a Letter from Congress inclosing sundry Resolutions of the 22, 23 & 24 Ulto among Which was One, Empowering their Commanders in Chief in every Department to Negociate an Exchange of Prisoners, upon the Plan there[i]n pointed out: There were two Others Mentioning the Case of Colo. Allen & the Persons taken with him.
That the Views of Congress might be carried into Execution in these Instances as far as they could in this Department, & for the Enlargement of Mr Lovell whose Case lately have since mentioned, I wrote to General Howe, who has acceded to the several Propositions, I made him, as far as they came within the Extent of his Command. A Copy of my Letter & his Answer I have inclosed. By the Letter You will perceive, Prisoners made

in Canada, are subject to General Carleton’s Determination & Pleasure. It is probable You have already wrote him upon the subject of an Exchange, But If You have not, I think You should propose It immediately both to him & General Burgoyne, & try to Obtain General Thompson for General Prescott, & Also One for the Other Officers & Men who are Prisoners in their Hands. Justice & a Regard to the Merit & Bravery of the Officers & Privates who were taken when General Montgomery unfortunately fell, require that Your Exertions should be directed to relieve their sufferings & procure their Enlargment among the first.
It may not be Improper to inform these two Gentlemen of what has passed between General Howe & Myself. Perhaps the Copies of our Letters will contribute in some Measure to facilitate the Work.
I was Yesterday Evening favoured with Your Letters of the 1st and 2d Instt, also with One from Mr Varrick.
It is impossible to spare any Gunners or Mates from hence, our Posts being so extensive, that We are Obliged to draft upwards of six hundred Men from different Regiments to assist the Artillery. Colo. Knox informs Me You have four Companies of Gunners & Mattrosses at the Lakes as good as any here. You must draw What are Necessary from them & Other Parts of the Army. As to Seamen they are extremely difficult to procure, & I wish they may be got. As It is almost certain, they would not engage in the service, You want ’em for, Upon the Terms usually allowed here, There seems to have been a Necessity for Employing them on the best that can be had.
From Lt McMichels Report, Our Enemies seem determined to push Us on All Quarters. It is Nothing but what We may expect. Your Utmost Activity & Exertions must be employed to counteract their Designs & prevent their penetrating the Country. I hope fort stanwix ’ere long will be compleat & defensible against any Attack they can make, If they have any such Views. The Garrison should by all Means, have a proper Supply of Provision in Case It should be invested.
In Respect to the Articles in the List marked B in Mr Varrick’s Letter, All that can be procured here, are set down in the List subscribed by the Quarter Master General. As to the Cordage, lest a supply may not be Got in Connecticut, Mr Ivers has

undertaken & will Immediately Set out for Poughkepsy in Order to Manufacture six or Eight Tons of Hemp he has there, into an Assortment of It, which will be forwarded to Albany, with all possible Dispatch, from thence. I hope the Other Necessaries will be Got by the Person sent to Connecticut & the Anchors &ca at the Forges Mr Varrick mentions. Captn Bacon sent in Pursuit of Seamen &ca by General Arnold is gone to Connecticut to see what he can procure, I advanced him Five hundred Pounds Lawfull, All the Money That was in the Paymasters Hands.
Having represented to Congress the Expediency of Employing the Stockbridge Indians, as they are desirous of It, they have Authorized Me to do It, as You will see by the Inclosed Copy of their [Resolution passed the 2nd Inst., If Mr Edwards is at the Treaty you are now holding, Shew him the] Resolve & please to Inform him, That It is my Request, he should adopt the most Expeditious Mode of Raising them, Giving such of them that chuse It, Liberty to Join the Northern, & those that prefer Coming here, Leave to do It, In Case they incline to divide. If they do not, the whole may Go to which Army they please. Lest Mr Edwards should not be at the Treaty, I will try to write him by Another Opportunity to the same Effect.
Congress I see too, have ordered five hundred thousand Dollars to be sent Mr Trumbull for the Northern Army. I am hopeful they will be Attentive to the Necessary Supplies of Money in future.
By two Deserters from the Enemy, just come to Head Quarters, We are informed General Clinton with his whole Army from the southward, Except three Companies, has arrived. they also add, That above One thousand of the Hessians have Got in; the Remainder Of the Foreign Troops they expect (about Eleven thousand) will be in, every Day. Those that have arrived, having parted with them in a Gale of Wind off the Banks of New Foundland.
Congress having resolved That Colo. Elmore’s Regiment should reinforce this Army, On the 1st Instt I wrote him, (supposing him in Connecticut, with his Regiment,) to repair here with all possible Expedition, But being informed that he is at Albany, with It or a great Part of It ’ere now, & fully Convinced, That he cannot be here in Time, to afford any Succour, I request

that You will retain him & direct his Regiment to such Service as You may think necessary. I wrote him by this Opportunity, Countermanding my former Orders. I am Dr Sir, Yr most Obed. Servt

Go: Washington

